DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “driving electric motor” in Claim 2, the “solar panel arranged on the light body” in Claim 5, the “light shading assembly arranged at a light emitting end of the light body” in Claim 6, the “fixed lens”, “magnifying lens”, and the “light shading assembly is arranged between the fixed lens and the magnifying lens” in Claim 7, the “accumulator” in Claim 9, and the “sunlight detector” in Claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In this case, none of the above claimed structural features are illustrated in the drawings as filed.  While the flowchart in Fig. 4 is the only portion of the drawings to reference the claimed solar panel, the solar panel is never structurally depicted as being arranged on the light body or any other structure of the claimed stage light.  Similarly, while the flowchart in Fig. 6 is the only portion of the drawings to reference the claimed 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3 and 8 are objected to because of the following informalities:  
Regarding claim 3, while not creating an issue of indefiniteness under 35 U.S.C. 112(b), the limitation “the gravity direction of the stage light” in line 15 on pg. 17 lacks antecedent basis.  The Examiner respectfully suggests amending it to be --a 
Regarding claim 3, while not creating an issue of indefiniteness under 35 U.S.C. 112(b), the limitation “the direction of the light head of the stage light” in lines 16-17 on pg. 17 lacks antecedent basis.  The Examiner respectfully suggests amending it to be --a 
Regarding claim 3, the limitation “in which the first included angle is an included angle at which sunlight is capable to irradiate the interior of the light head” in lines 20-21 on pg. 17 is grammatically incorrect.  Further, while not creating an issue of indefiniteness under 35 U.S.C. 112(b), the recited “interior of the light head” in line 21 on pg. 17 lacks antecedent basis.  The Examiner respectfully suggests amending it to be -- in which the first included angle is an included angle at which sunlight is capable of irradiating an 
Regarding claim 8, the limitation “for detecting if the light body is in power-on state or not” in lines 2-3 of the claim is grammatically incorrect.  The Examiner respectfully suggests amending it to be --for detecting if the light body is in the power-on state or not-- to correct the typographical error.  

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye (CN 107676672, previously cited on the 9/30/2020 IDS including a machine translation, hereinafter “Ye”).
Regarding claim 1, Ye discloses a stage light free from damage of sunlight (reflective luminaire 10; see Fig. 1; pgs. 2-4 of machine translation Description), comprising a light body (lighting assembly 400; see Fig. 1; pgs. 2-4 of machine translation Description) and a control assembly (a control module controls stepping motor 340 to drive adjustment and protection component 300; see Fig. 1; pgs. 2-4 of machine translation Description), and further comprising a light avoiding system (adjustment and protection component 300; see Fig. 1; pgs. 2-4 of machine translation Description), wherein when the light body is in a power-on state, the control assembly controls the light avoiding system not to work (when the light body 400 is performing lighting operations, the control module does not operate the light avoiding system 300; see Fig. 1; pgs. 2-4 of machine translation Description); and when the light body is in a power-off state, the control assembly controls the light avoiding system to implement a light avoiding action (when the light body 400 is not needed to provide light during daylight hours, the control module operates the light avoiding system 300 to move the 

Regarding claim 2, Ye discloses wherein the light body comprises a light head (the lighting assembly 400 defines moving light head; see Fig. 1; pgs. 2-4 of machine translation Description), a light base (installation light board 350; see Fig. 1; pgs. 3-4 of machine translation Description), and a driving electric motor that drives the light head to rotate relative to the light base (stepping motor 340; see Fig. 1; pgs. 3-4 of machine translation Description), and the light avoiding action is that the control assembly controls the driving electric motor to rotate so that the light head avoids sunlight (the control module drives the motor 340 to rotate so that the light head 400 avoids sunlight by being moved against light reflecting plate 200 during daylight hours; see Fig. 1; pgs. 2-4 of machine translation Description).

Regarding claim 5, Ye discloses wherein the light avoiding system comprises a solar panel arranged on the light body (the control module determines if it is daylight or night to determine whether the light body 400 should be moved to be protected from sunlight; see Fig. 1; pgs. 2-4 of machine translation Description; the Examiner notes that while a solar panel is not explicitly mentioned by name, the presence of a solar panel is heavily implied as otherwise the control module would be unable to determine whether the lighting assembly 400 should be moved to protect it from sunlight); when the light body is in the power-on state, the control assembly controls the solar panel not to work and when the light body is in the power-off state and there is sunlight, the 

Regarding claim 6, Ye discloses wherein the light avoiding system comprises a light shading assembly arranged at a light emitting end of the light body (light reflecting plate 200 is used to protect the light head 400 from sunlight; see Fig. 1; pgs. 2-4 of machine translation Description), and the light avoiding action is that the control assembly controls the light shading assembly to close so as to shade the light emitting end (when sunlight is detected, the control module drives the motor 340 to move the light head 400 against the light shading assembly 200 to protect the light head from sunlight; see Fig. 1; pgs. 2-4 of machine translation Description).

Regarding claim 8, Ye discloses wherein the light avoiding system comprises a signal detector which is arranged inside the light body and used for detecting if the light body is in power-on state or not (the control module determines whether the light body 400 should be turned on or off due to the amount of sunlight; see Fig. 1; pgs. 2-4 of machine translation Description).

Regarding claim 9, Ye discloses wherein an accumulator is further provided inside the light body, when the light body is in the power-off state, the accumulator 

Regarding claim 10, Ye discloses wherein the light avoiding system further comprises a sunlight detector for detecting sunlight (the control module determines if it is daylight or night to selectively drive the motor 340 to rotate the light head 400 to be protected from sunlight when necessary; see Fig. 1; pgs. 2-4 of machine translation).

Allowable Subject Matter
Claims 3-4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “The stage light according to claim 2, wherein the light avoiding system comprises a gravity sensor for detecting a gravity direction of the stage light, and the control assembly comprises a main controller for calculating an included angle α between the direction of the light head of the stage light and the gravity direction, and wherein when α is within the range of a first included angle, the main controller controls the driving electric motor to drive the light head to rotate, and adjusts the angle of α to be within the range of a second included angle, in which the first included angle is an included angle at which sunlight is capable of irradiating the interior of the light head; and the second included angle is an included angle at which sunlight cannot irradiate the interior of the light head” (emphasis added).
Although stage lights free from sunlight damage are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitation(s) in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claim 3.

Claim 4 depends on Claim 3.

Regarding claim 7, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “The stage light according to claim 5, wherein a light emitting end of the light body is provided with a fixed lens and a magnifying lens, and the light shading assembly is arranged between the fixed lens and the magnifying lens” (emphasis added).
Although stage lights free from sunlight damage are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitation(s) in combination with the remaining features of the claim, and there would be no .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is respectfully directed to form PTO-892, which lists additional references considered pertinent to the claimed subject matter of solar powered lighting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609.  The examiner can normally be reached on Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875